    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 1 of 6




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                   '
                                           '
      v.                                   '   CRIMINAL NO. 15-654-2
                                           '
ABRAHAM JOSE SHIERA-                       '
BASTIDAS,                                  '
         Defendant.                        '

             UNITED STATES’ UNOPPOSED MOTION FOR
           PRELIMINARY ORDER OF FORFEITURE (SECOND)

      The United States moves unopposed for a Preliminary Order of Forfeiture

(Second) for $18,290,830.82 in funds tendered as substitute assets by Defendant

Abraham Jose Shiera-Bastidas (which is expected to satisfy his money judgment).

                              Procedural Background

      On March 22, 2016, Defendant pleaded guilty to Counts One and Six of the

Indictment (Docket Entry 47). Count One charged Defendant with conspiracy to

violate the Foreign Corrupt Practices Act, Title 15, United States Code, Section

78dd-2 (“FCPA”), in violation of Title 18, United States Code, Section 371. Count

Six charged Defendant with a violation of the FCPA, in violation of Title 15, United

States Code, Section 78dd-2.

      The United States provided notice to the Defendant in the Indictment that

pursuant to Title 18, United States Code, Section 981(a)(1)(C), the United States

would seek to forfeit all property, real or personal, that constitutes or is derived from
    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 2 of 6




proceeds traceable to Counts One or Six. The United States also provided notice in

the Indictment that it would seek a money judgment.

      On January 5, 2017, the Court imposed a money judgment in the amount of

$18,824,797.67 (Doc. 107) against the Defendant. The Defendant is expected to

receive a credit of $533,966.85 from his portion of the forfeiture of the sales

proceeds of a yacht (see Preliminary Order of Forfeiture ($978,939.23), Doc. 91).

That would leave his money judgment balance at $18,290,830.82, which would be

satisfied by the tendered funds.

                             Argument and Authorities

      The United States moves unopposed for an order preliminarily forfeiting

substitute assets towards satisfaction of the money judgment.

   A. Substitute Asset Procedure

      Pursuant to Rule 32.2(e)(1)(B) of the Federal Rules of Criminal Procedure,

“the court may at any time enter an order of forfeiture” to forfeit “substitute property

that qualifies for forfeiture under an applicable statute.” Under Rule 32.2(b)(2)(A),

the court “must enter the order without regard to any third party’s interest in the

property,” as any third-party claims are addressed later in an ancillary proceeding.

      Assuming a Preliminary Order of Forfeiture (Second) is signed, the United

States will publish the order and provide direct notice to any parties who reasonably


                                           2
    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 3 of 6




appear to be potential claimants with standing to claim an interest in the forfeited

assets. In the unlikely event that any third parties wish to assert a claim to the

tendered funds, they can file a petition pursuant to Title 21, United States Code,

Section 853(n), which this Court would adjudicate. Assuming that the funds are

finally forfeited, the total of $18,290,830.82 will be credited against the money

judgment.

      The applicable statute for substitute property is 21 U.S.C. § 853(p), which

provides for the forfeiture of substitute property in certain circumstances, including

when proceeds have been spent and thus cannot be located upon the exercise of due

diligence; and when proceeds have been commingled with other funds such that they

cannot be divided without difficulty. The forfeiture of substitute property under

Section 853(p) is appropriate under the facts of this case, as admitted by the

Defendant.

   B. Assets to be Forfeited

      With the consent of the United States, two aircraft were sold by companies in

which the Defendant held an ownership interest. The Defendant’s share of the sales

proceeds for the two aircraft, $956,339.32, was wired in August 2016 to the United

States to be forfeited in partial satisfaction of his money judgment.




                                          3
    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 4 of 6




      In addition, with the consent of the United States, a condominium in Miami,

Florida (owned by the Defendant through a structure) was sold, and in February

2017, the Defendant caused the net sales proceeds of $2,433,977.17 to be wired the

United States to be forfeited in partial satisfaction of his money judgment.

      Over time, the Defendant tendered to the United States the following

additional sums from his personal funds: $97,887.07 from his VBT Bank & Trust

account; $2,299,975.00 of personal funds obtained via loan; $51,069.85 from his

Dubuque Bank and Trust account; and $427,459.79 from a federal tax refund.

      The Defendant caused $4,019,179.75 to be wired from a Mirabaud account

with an account number ending in 1305, held in the name of Tholla Enterprises

Corp., for purposes of forfeiture.

      Because the Defendant wished to satisfy the money judgment in part with

funds from financial accounts in Switzerland, the United States made a formal

request to the Swiss authorities to allow the transfers, with all proper consents.

Funds of $8,004,942.87 from Swiss accounts are now in United States’ custody in a

U.S. Treasury forfeiture holding account, pending forfeiture as substitute assets.

Those funds came from the following financial accounts in Switzerland:




                                          4
    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 5 of 6




 Bank and Account Held in Name of                                  Amount in USD
 Number Ending
 Credit Suisse x3782       Abraham Jose Shiera Bastidas                   $499,345.00
 Credit Suisse x7172 & Individual with initials CASG                       $62,822.46
 7175
 Credit Suisse x0912       Glorius Assets Inc.                          $1,099,480.00
 Credit Suisse x9392       Freestar Investments Inc.                    $5,311,846.36
 Credit Suisse x9782       Harmony Ventures Ltd.                        $1,031,449.05
                           Total Amount                                 $8,004,942.87


      The Defendant agrees that one or more of the Section 853(p) circumstances

exists, does not oppose this motion to forfeit the listed funds as substitute assets, and

pursuant to Rule 32.2(b)(4)(A), consents to the preliminary order of forfeiture

becoming final as to him upon its entry.

                                  Relief Requested

      The United States moves that the Court preliminarily forfeit the

$18,290,830.82 as substitute assets. The Defendant is unopposed. A proposed

order is attached for the Court’s consideration.




                                           5
    Case 4:15-cr-00654 Document 187 Filed on 09/03/20 in TXSD Page 6 of 6




      Respectfully submitted,


      ROBERT A. ZINK                           RYAN K. PATRICK
      CHIEF                                    UNITED STATES ATTORNEY
      Fraud Section                            Southern District of Texas
      Criminal Division
      United States Department of Justice

      /s/ Sarah E. Edwards                     /s/ Kristine E. Rollinson

      SARAH E. EDWARDS                         ROBERT S. JOHNSON
      SONALI D. PATEL                          KRISTINE E. ROLLINSON
      TRIAL ATTORNEYS                          ASSISTANT UNITED STATES
                                               ATTORNEYS

      Fraud Section, Criminal Division         U.S. Attorney’s Office
      U.S. Department of Justice               Southern District of Texas
      1400 New York Avenue, N.W.               1000 Louisiana, Ste. 2300
      Washington, D.C. 20005                   Houston, TX 77002
      Tel: (202) 305-6761                      Tel: (713) 567-9385


                        CERTIFICATE OF CONFERENCE

      I certify that counsel for the Defendant, Ann M. St. Peter-Griffith, stated on
September 3, 2020, that the Defendant is unopposed to the relief sought.

                                          s/Kristine E. Rollinson
                                        Kristine E. Rollinson


                           CERTIFICATE OF SERVICE

       A true and correct copy of this pleading was served on all counsel via electronic
court filing on September 3, 2020.

                                          s/Kristine E. Rollinson
                                        Kristine E. Rollinson


                                           6
